Citation Nr: 1424272	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  05-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for disability of the spine, to include arthritis.

2.  Entitlement to service connection for disability of the shoulders, to include arthritis.  

3.  Entitlement to service connection for disability of the left leg and foot.  

4.  Entitlement to service connection for prostatic adenocarcinoma (claimed as prostate cancer), to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2005, the Veteran testified at a hearing before a decision review officer at the RO; a transcript of that hearing is of record.  In November 2008, August 2009, and April 2011, the Board remanded the claims.  In June 2013, the Board denied entitlement to service connection for disabilities of the spine and shoulder, to include arthritis, and the left leg and foot.  

The Veteran appealed the June 2013 decision, and pursuant to a Joint Motion for Remand, the Court of Appeals for Veterans Claims remanded the matter for additional development.  

Separately, in May 2013, the RO denied entitlement to service connection for prostate cancer.  The Veteran filed a timely June 2013 notice of disagreement (NOD).  A statement of the case (SOC) has not yet been issued.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain records from the Allen Park VA Medical Center (VAMC) as required by the Joint Motion for Remand.  Additional development related to private treatment records is also warranted.  The April 2011 remand identified outstanding private treatment records and instructed that those records be obtained.  In the June 2013 decision, the Board noted that the Veteran did not provide the requested authorizations and the RO/Appeals Management Center was therefore not required to take additional action.  After the Board issued its decision, authorizations for the release of private medical records that were received by the Detroit RO in May 2011 were added to the claims file.  As the records have not been obtained and the authorizations have expired, new authorizations should be requested.  

Additionally, the Board finds that further development is warranted regarding Social Security Administration (SSA) records.  The RO requested the Veteran's SSA disability records in September 2005.  Later that month, SSA responded that it could not send the medical records the Board requested because "[a]fter an exhaustive and comprehensive search, we were not able to locate the folder."  The RO referenced the SSA's report in a November 2005 SOC, but did not make a formal finding of unavailability or provide the Veteran and his representative proper notice of the inability to obtain the SSA records.

The Veteran also argues that he has not been provided an adequate VA examination.  The Board discussed the adequacy of the examination in its June 2013 decision.  However, a new examination may be warranted if additional relevant records are located on remand.  

As noted above, the Veteran filed a timely NOD regarding entitlement to service connection for prostate cancer, and the RO has not issued an SOC.  Therefore, the claim must be remanded to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of treatment of the Veteran at the Allen Park VAMC.  Request that all records, including any records that have been perpetualized or archived, are searched.  Associate all obtained records with the claims file.  Document in the claims file all attempts to locate records and, for any records not obtained, explain in writing why further attempts to locate or obtain such records would be futile.  Provide the Veteran and his representative proper notice, to include, as requested in the representative's April 2014 letter, a copy of any records obtained.  

2.  Request that the Veteran execute medical release forms to authorize VA to obtain any outstanding private treatment records, including treatment records from Sinai-Grace Hospital in Detroit, Michigan, and Dr. V.G. Nanda Kumar at the Comprehensive Medical Clinic.  The Veteran should be informed that the original address provided for the Comprehensive Medical Clinic (13011 W. McNichols, Detroit, Michigan 48235) is no longer correct as the facility has moved.  If any medical releases are received, obtain the identified records and associate them with the claims file.  Provide the Veteran and his representative proper notice.  

3.  Attempt to obtain the Veteran's SSA disability records.  Associate all obtained records with the claims file.  Document in the claims file all attempts to locate such records and, if not obtained, explain in writing why further attempts to locate or obtain such records would be futile.  Provide the Veteran and his representative proper notice.

4.  After completing the development above and IF additional relevant records are obtained, schedule the Veteran for a VA examination.  Provide the examiner with the claims file.  The examiner must review the claims file and document such review.  The examiner is advised that the Veteran is competent to report treatment and symptoms and that the Veteran has reported that he fell off a truck during service injuring his back and left lower extremity.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any current disorders of the spine, shoulders, and left leg and foot.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disabilities of the spine, shoulders, or left leg and foot had onset during or were caused by the Veteran's service.  

(c)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  The explanation should include a discussion of:  the Veteran's service treatment records documenting complaints of pain in the left foot and leg in June 1970; a January 1971 VA examination showing a normal musculoskeletal system; any newly obtained medical treatment records; and the previous medical opinions in this case, particularly the May 2011 VA examination, and the December 2012 VHA opinions.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

5.  Issue the Veteran a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to service connection for prostatic adenocarcinoma (claimed as prostate cancer), to include as due to exposure to herbicides.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.

6.  After completing the development listed in paragraphs 1 through 4, readjudicate the claims of entitlement to service connection for disability of the spine, to include arthritis, service connection for disability of the shoulders, to include arthritis, and service connection for disability of the left leg and foot.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



